DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claims 1-2, 4, 6-8, 10, 12-14, 16, and 18-22 are pending in the instant application.

Response to Amendment
	Applicant’s amendments do not obviate the outstanding objections to the specification.  Therefore, the specification objections are maintained.  However, Applicant’s amendment has obviated the claim objections and the claim rejections under 35 USC § 112(a).  Therefore, those objections/rejections are withdrawn.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 10, 2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
	
Specification
The disclosure is objected to because of the following informalities:
It appears that not every instance of “data” has been corrected to place it into the plural form. Examiner notes that “data” is the plural of “datum” and that verbs used in connection with “data” should be in the plural form.  The specification contains numerous instances of “data” being used as singular, which will not be further enumerated here.  Examiner requests that all such instances be corrected.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
Claims 1-4, 6-10, 12-16, 18-20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Achin et al. (US 20150339572) (“Achin”).
Regarding claim 7, Achin discloses “[a] system comprising:  
2 a processor (processor configured to execute the processor-executable instructions – Achin, paragraph 52);
3 a data bus coupled to the processor (memory configured to store processor-executable instructions [data bus connects the processor to the memory] – Achin, paragraph 52); and  
4 a non-transitory, computer-readable storage medium embodying computer program 5 code (computer-readable medium encoded with one or more programs – Achin, paragraph 301), the non-transitory, computer-readable storage medium being coupled to 6 the data bus (computer-readable medium is encoded with programs that, when executed on processors, perform methods [data bus connects the medium to the processor] – Achin, paragraph 301), the computer program code interacting with a plurality of 7 computer operations and comprising instructions executable by the processor 8 and configured for:  
9 providing an analytics workflow generation system to a data scientist, the analytics workflow 10 generation system comprising an analytics workflow user interface (user interface provides tools for monitoring and/or guiding the search of a predictive modeling space; data analysts [data scientists] may use the interface to guide the search by specifying the metrics to be used to evaluate and compare modeling solutions – Achin, paragraph 67);  
11 generating parameterized analytics templates via the analytics 12 workflow user interface (user interface provides tools for developing machine-executable templates for a library of modeling techniques – Achin, paragraph 68; template includes one or more predictive modeling algorithms, pre-processing steps, and post-processing steps, any of which may be parameterized – Achin, paragraph 71), wherein each parameterized analytics template comprises a class of analytic operation and one or more selection criteria associated with the class of analytic operation (library of predictive modeling techniques includes machine-executable templates encoding complete predictive modeling techniques; machine-executable template includes one or more predictive modeling algorithms [classes of analytic operation] – Achin, paragraph 71; template’s metadata may indicate how well the corresponding modeling technique is expected to perform on datasets having particular characteristics or may indicate how well the corresponding modeling technique is expected to perform for a prediction problem involving target variables of a particular type [selection criteria = criteria for selecting a technique that will achieve optimal performance] – id. at paragraph 74; see also paragraph 104 (disclosing an exploration engine that determines the suitability of a predictive modeling procedure based on various characteristics [selection criteria] that include the subject matter of the prediction problem)), each parameterized analytics template comprising targeted parameterized analytics that permit additional parameterizing and configuration by an end user (algorithms, pre-processing steps, and/or post-processing steps in each machine-executable template may be parameterized – Achin, paragraph 71 [so, for instance, the pre-processing steps may be parameterized to generate a “parameterized template” and then the algorithm and post-processing steps may be parameterized to “allow[] additional and select parameterizing and configuration”]; template’s metadata includes characterizations of the process steps implemented by the corresponding modeling technique [so the templates comprise analytics that are targeted to a specific modeling technique] – id. at paragraph 75; modeling builders may be adapted manually by a user, and the user [end user] may manually adjust default tuning parameter values for techniques or tasks – id. at paragraph 99), wherein the parameterized analytic templates comprise a data preparation 3 analytic template, a data modeling analytic template, a model evaluation 4 analytic template, and a model deployment analytic template (modeling technique library includes machine-executable templates encoding complete modeling techniques; a machine-executable template may include one or more predictive modeling algorithms [data modeling analytic template]; a machine-executable template further includes one or more pre-processing [data preparation analytic template] and/or post-processing [model deployment analytic template] suitable for use with the template’s algorithms – Achin, paragraph 65; a template may include, for machine execution, model-fitting steps [model evaluation analytic template] – id. at paragraph 72);
wherein the class of analytic operation identifies:
at least one model from a class of models, wherein each class of models includes one of a plurality of regression models, a plurality of classification models, and a plurality of cluster analysis models (deductive rules for selecting predictive modeling procedures based on the suitability of the predictive modeling procedure may include selecting only classification techniques for consideration if the prediction problem includes a categorical target variable – Achin, paragraph 107); and
15 publishing the parameterized analytics templates to a workflow storage repository (system users may use tools for developing machine-executable templates for the library [storage repository] to create new templates, thereby updating the library to reflect advances in predictive modeling research – Achin, paragraph 68).”

Claim 1 is a method claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 13 is a non-transitory computer-readable medium claim corresponding to system claim 7 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 10, Achin discloses that “each parameterized analytic template comprises steps for a 3 particular domain and data sets (system users may update the template library to include proprietary predictive modeling techniques [that are optimized for that company’s data sets of interest] – Achin, paragraph 68).”

Claim 4 is a method claim corresponding to system claim 10 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 16 is a non-transitory computer-readable medium claim corresponding to system claim 10 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 9, Achin discloses that “each parameterized analytic template comprises at least one of a data preparation 3 analytic template, a data modeling analytic template, a model evaluation 4 analytic template, and a model deployment analytic template (modeling technique library includes machine-executable templates encoding complete modeling techniques; a machine-executable template may include one or more predictive modeling algorithms – Achin, paragraph 65).”

Claim 3 is a method claim corresponding to system claim 9 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 15 is a non-transitory computer-readable medium claim corresponding to system claim 9 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 8, Achin discloses that “the instructions are further configured for 2 retrieving at least one parameterized analytics template from the workflow storage 3 repository (modeling technique library includes machine-executable templates encoding complete modeling techniques; machine-executable template may be applied to a user dataset [after retrieval from the library] – Achin, paragraph 65), the retrieving being performed by an end-user associated with a customer to solve a specific analytics need of the customer (modeling technique library includes machine-executable templates encoding complete modeling techniques; machine-executable template may be applied to a user dataset [after retrieval from the library] to generate potential predictive modeling solutions for the prediction problem represented by the dataset – Achin, paragraph 65).”

Claim 2 is a method claim corresponding to system claim 8 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 14 is a non-transitory computer-readable medium claim corresponding to system claim 8 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 12, Achin discloses that “the instructions are further configured for providing role-based authentication (user interface distinguishes among four types of users: administrators, technique developers, model builders, and observers; observers, for instance, may be prohibited from making any changes to data or initiating model-building – Achin, paragraph 178; Interface Services layers provide supporting facilities such as authentication – Achin, paragraph 253) so particular groups of 3 end-users have access to templates to solve analytic problems of a 4 domain of the particular groups of end-users (user interface distinguishes among four types of users: administrators, technique developers, model builders, and observers; observers, for instance, may be prohibited from making any changes to data or initiating model-building – Achin, paragraph 178).”

Claim 6 is a method claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.  Similarly, claim 18 is a non-transitory computer-readable medium claim corresponding to system claim 12 and is rejected for the same reasons as given in the rejection of that claim.

Regarding claim 19, Achin discloses that “the instructions are further configured for using at least one published parameterized analytics template to access multiple data sources (predictive modeling system may assign unique IDs to dataset samples S [data source 1]; when a machine-executable template is executed on a dataset sample S, the template stores its modeling element ID, the dataset/sample ID, and the results of executing the template on the data sample in a storage structure [data source 2] accessible to the other templates – Achin, paragraph 140).”

Regarding claim 20, Achin discloses that “the instructions are further configured for: 
selecting at least one of multiple target variables (exploration engine may prompt a user to identify [select] which of the variables are targets and/or which are features – Achin, paragraph 145).”

Regarding claim 22, Achin discloses that “the instructions are further configured for: 
routing an analytics workflow to at least one of a regression analysis component, a classification analysis component, and a cluster analysis component based on analytic tasks (predictive modeling procedure may be eliminated from consideration based on the results of applying one or more deductive rules; for example, if the prediction problem includes a categorical target variable, only classification techniques may be selected for execution [i.e., the workflow is routed only to a classification analysis component] – Achin, paragraph 107).”

Claim Rejections - 35 USC § 103
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Achin in view of Phillipps et al. (US 20140358825) (“Phillipps”).
Regarding claim 21, Achin, as modified by Phillipps, discloses that “the instructions are further configured for: 
causing at least one database system operating in a distributed environment to perform at least one of computing aggregate summary statistics and creating a subsample of the aggregate summary statistics (module of executable code may be distributed over several different code segments and across several memory devices, and operational data may be embodied in any suitable form and organized within any suitable type of data structure – Phillipps, paragraph 31; display module may display statistics associated with features, instances, or attributes indicating how predictive an attribute was, a frequency an attribute occurred, etc. – id. at paragraph 96); and 
performing additional statistical and mathematical computations at one of an end-user module and a data scientist module to derive final predictive models (function generator module generates learned functions such as decision trees, support vector machines, and regression models [through statistical and mathematical computations], and a combiner module combines the learned functions and an extender module extends them to create extended learned functions [final predictive models], for instance a tree with various regression decisions at the roots and trees with support vector machine decision nodes extended by a Bayes classifier layer trained with a particular training set – Phillipps, paragraphs 169-171; machine learning module [data scientist module] may determine one or more machine learning results using machine learning – id. at paragraph 95l see also Figs. 4-5 [machine learning module contains, inter alia, function generator module]).” 
Achin and Phillipps are both in the field of predictive data analytics interfaces and are analogous.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Achin to compute summary statistics and perform additional mathematical and statistical computations to derive final predictive models, as disclosed by Phillipps, and an ordinary artisan could reasonably have expected to do so successfully.  Doing so would ensure that the predictive models are more appropriately tailored to the predictive modeling task to be performed.  See Phillipps, paragraph 142 (by generating combined learned functions, the combiner may form one or more combined learned functions that are useful and/or effective for the training data).

Response to Arguments
Applicant's arguments filed November 8, 2022 (“Remarks”) have been fully considered but they are not persuasive.
Applicant first effectively repeats previous arguments that its erroneous use of the term “data” throughout the specification is allegedly not erroneous.  Remarks at 10-12.  Examiner would refer Applicant to the previous responses to Applicant’s arguments with respect to this point.  See, e.g., Final Rejection dated April 18, 2022 (“Final”) 11-12.  Examiner believes that the record with respect to this issue has been fully developed and will maintain the rejection until the required corrections are made.
Applicant then argues that the amendments to the independent claims distinguish over Achin because Achin paragraph 65’s recitation that the machine-executable template contains pre-processing and post-processing steps is allegedly patentably distinct from the claim’s recitation of a “data preparation analytic template” and a “model deployment analytic template”.  Remarks at 14-15.  However, since pre-processing is a form of data preparation, a template that contains pre-processing steps is a data preparation analytic template as that term is most broadly reasonably construed in light of the specification, which defines none of the four types of templates recited in the limitation.  Similarly, since post-processing is a step in model deployment, a template that contains post-processing steps qualifies as a model deployment analytic template.  Finally, since paragraph 72 of Achin states that the templates may contain model fitting steps, and fitting of the model is a form of evaluating the model to determine whether the model fits the data, a template with model fitting steps qualifies as a “model deployment analytic template.”  Therefore, all four recited types of templates are disclosed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN C VAUGHN whose telephone number is (571)272-4849.  The examiner can normally be reached on M-R 7:50a-5:50p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamran Afshar, can be reached at 571-272-7796.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/R.C.V./Examiner, Art Unit 2125                                                                                                                                                                                                                                                                                                                                                                                                            /KAMRAN AFSHAR/Supervisory Patent Examiner, Art Unit 2125